Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 5/20/2020.
Claims 1-20 are examined. 
Claims 1-16 are allowed. 
Claims 17-19 are rejected. 
Claim 20 is objected. 
				Allowable Subject Matter
Claims 1-5, 6-16 are allowable. 
Examiner describes that the prior art of record fails to teach or reasonably suggest claims 1 and 6 limitation(s) as described in claim language and mainly as described in - 
For Claim 1 - 
- identifying labeled pairs from historical head queries with first and second vector and transformer models by interative updates of transform model’s and multiple vector generation and other details as described in claim 1. 
For Claim 6 - 
- defining labeled pairs of historical target queris, with first pair and second pair of labeled pairs with comparison to first and second historical target query with first and second machine learning models and input source query. 
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0188295 to Sirtkovic et al. (hereinafter known as "Sirtkovic”) and U.S. Publication 2018/0240024 to Huang et al. (hereinafter known as "Huang”).
As per claim 17 Sirtkovic teaches, a computing system, comprising: at least one processor; and at least one memory device having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the computing system at least to: 
receive a source query for a product search (Sirtkovic para 23 Fig 3 teaches analysis of historical search queries for product); generate a target query by applying a machine-learning model to map source queries to target queries (Sirtkovic para 23 teaches DNN model and training data which is also know to include machine learning model), 
Sirtkovic does not teach however Huang teaches, 
the target query having a same purchase intent as the source query and being a historical query associated with user activity records responsive to the target query (Huang Table 2, para 144-146 and 153-155 teaches matric datasets which monitors user prediction to buy the product based on historical search, target price, and user activity browsing history).
Sirtkovic teaches development and application of deep-learning neural network with search engine, search query, user profile, and user historical data (abstract). Sirtkovic does not teach however Huang teaches the target query having a same purchase intent as the source query and being a historical query associated with user activity records responsive to the target query (para 144-155). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Sirtkovic of neural network based on search engine, search query and user profile with the invention of Huang of purchase intent of user based on target query. The motivation for doing so would be to handling predictive tasks with features from unstructured data and to use vector representation for accurate prediction (Huang para 6-7).
As per claim 18 combination of Sirktkovic – Huang teaches, the computing system of claim 17, the at least one memory device having further computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause one or more service devices to generate a ranked list of products using the target query (Sirtkovic para 12 teaches search history generating a lost of information items with adaptive ranking).
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0188295 to Sirtkovic et al. (hereinafter known as "Sirtkovic”) and U.S. Publication 2018/0240024 to Huang et al. (hereinafter known as "Huang”) and further in view of US Publication 2018/0285682 to Najibi et al (hereinafter known as “Najibi”).
As per claim 19 combination of Sirktkovic – Huang teaches, the computing system of claim 17, wherein generating the target query comprises, generating a first vector representation of the source query by applying the machine-learning model to the source query; 
Sirktkovic – Huang does not teach however Najibi teaches, 
determining multiple nearest-neighbor vector representations of the first vector representation, the multiple nearest-neighbor vector representations corresponding to respective target queries (Najibi para 104 teaches semantic vector with nearest-neighbor lookup); 
selecting a first nearest-neighbor vector representation of the multiple nearest-neighbor vector representations (Najibi para 105 teaches selecting the product based on semantic vector with nearest-neighbor lookup); and 
applying the machine-learning model to the first nearest-neighbor vector representation to map the source query to the target query (Najibi para 107 teaches selecting the product based on semantic vector with nearest-neighbor lookup with machine learning model).
Sirtkovic – Huang teaches development and application of deep-learning neural network with search engine, search query, user profile, and user historical data with prediction of product based on target query by user. Sirtkovic – Huang does not teach however Najibi teaches selection of product based on nearest-neighbor vector based on machine learning (Najibi para 107). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Sirtkovic – Huang of neural network based on search engine, search query and user profile and prediction of product based on target query with the invention of Najibi of selection of product based on nearest-neighbor vector based on machine learning. The motivation for doing so would be to saliency-based object counting and localization within network service (Najibi para 1). 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiranandani et al US Publication 2021/0366016 teaches reformulation of tail query to a head query with purchase intent by mapping the head and tail queries. 
Montgomery et al US Publication 2021/0004868 teaches observations of keywords and Gaussian process model on the prediction function. 
Pieper et al US Patent 8,069,182 teaches domain classifier with relevance data about specific domains and historical relevance with source context data. 
Kawale et al US Patent 10,332,015 teaches Particle Thompson sampling with matrix factorization with ratings of item from the user. 
Gomez-Uribe et al US Patent 10,404,566 teaches observation vectors with outcome indicator with endpoint device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431